DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 03/12/2020.
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 02/28/2022, 08/09/2021 05/25/2021 and 03/12/2020 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 03/12/2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-3, 5-12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over KR101384600 to Kim (Kim) in view of Beuhler A. et al. PCI Magazine. 04 April 2016 (Beuhler).
Regarding claim 1, Kim  discloses a urethane-based composition comprising a main composition part comprising an ester-based polyol resin; a curing agent composition part comprising a polyisocyanate,  a filler, and a moisture scavenger (claim 1) Kim does not expressly disclose  wherein the ester-based polyol resin is an amorphous polyol, in which a crystallization temperature (Tc) and a melting temperature (Tm) are not observed in a DSC (differential scanning calorimetry) analysis, or has a melting temperature (Tm) of less than 15°C.
Beuhler a polyurethane, prepared by reaction of ester-based polyol BD adipate (I) and methylene ether glycol (PTMEG) (II, Fig. 2, below) with dicyclohexyl methanediisocyanate

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Fig. 2 of Beuhler

Please note, that the ester-based polyol Beuhler is substantially like that of the instant Application, and, therefore has the claimed properties. In addition, Beuhler 
Regarding claim 2, modified Kim discloses the moisture scavenger and filler that included in main composition (Kim, claim 1). 
Regarding claim 3, Kim teaches boron nitride as a component of main part. Even, Kim does not specifically recite BN as a filler it is fully capable perform as the filler.
Regarding claim 5, Kim discloses p-toluensulfoisocyanate (claim 6, para 25).
Regarding claim 6: since the moisture scavengers claimed in the alternative form and Kim discloses p-toluensulfoisocyanate, the limitations of claim 6 considered met.
Regarding claim 7 and 8, modified Kim discloses the invention as discussed above as applied to claim 1 and incorporated therein. Since the resin of modified Kim is substantially like the resin that claimed in the instant Application, the claimed properties are inherently present. 
Regarding claims 9 and 10, modified Kim discloses compound of Formula (I) (Beuhler, Fig. 2) comprising adipic acid unit (re claim 10) which reads on claimed Formula (1): 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claims 11, modified Kim discloses ethylene glycol unit (Beuhler PTMEG). 
Regarding claims 12, modified Kim discloses a non-aromatic polyisocyanate dicyclohexylmethaneisocyanate (p.1).
Regarding claims 16, modified Kim discloses wherein the moisture scavenger is included in the curing agent composition part (Kim, para 29). 
Regarding claims 17, modified Kim discloses a content of the moisture scavenger as 3 to 5% by weight (Kim para 34). 
Claims 3 (alternatively), 4, 13,14,15,18 and 19   are rejected under 35 U.S.C. 103 as being unpatentable over KR101384600 to Kim in view of Beuhler A. et al. PCI Magazine. 04 April 2016 and further in view of KR 2016105358 to Park (Park, US 20180076493 is used as English language equivalent).
Regarding claim 3, modified Kim discloses the invention as discussed above as applied to claim 1 and incorporated therein. Kim does not expressly disclose, wherein the filler comprises alumina, AN (aluminum nitride), BN (boron nitride), silicon nitride, Sic, or Be and herein the filler is contained in an amount of 50 to 2,000 parts by weight relative to 100 parts by weight of the sum of the ester-based polyol resin and polyisocyanate
Park teaches a battery module (Abstract) and a resin composition used for manufacturing said battery module, is a urethane-based resin, containing particles of ceramic such as alumina, aluminum nitride (AlN), boron nitride (BN), silicon nitride, re claim 4). Park teaches that the use of the filler improves thermal conductivity properties of the resin. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the resin of modified Kim with the filler such as AlN (aluminum nitride), BN (boron nitride), silicon nitride, SiC, or BeO, as taught by Park to improve thermal conductivity properties and expand of applicability of the resin in field of electrochemical devices (batteries).
 Park teaches  battery module comprising: a module case having an upper plate, a lower plate, and side wall,  a plurality of battery cells present in an inner space of the module case  and a resin layer present in the inner space of the module case, wherein the resin layer is formed so as to come in contact with the plurality of battery cells,  wherein the resin is urethane based adhesive (para 25, para 48, Fig. 6, 7, claim 1). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to use the resin of modified Kim in the battery module of Park to improve a mechanical property of the module due to excellent tensile strength and stiffness of the resin (re claim 13).
Regarding claim 14, modified Kim in view of Park discloses a battery pack (Park, claim 19).
Regarding claim 15
Regarding claim 18, modified Kim discloses the invention as discussed above as applied to claim 1, including urethane-based composition and curing thereof.
 Park teaches a method of manufacturing a battery module, comprising injecting the urethane-based composition into a module case; housing a battery cell in the module case, and curing the urethane-based composition to form the resin layer injecting a resin composition into a module case including a lower plate and a sidewall forming an inside space, accommodating a battery cell in the module case and curing the resin composition to form a resin layer. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to use the resin of modified Kim in the battery module of Park to improve a mechanical property of the module due to excellent tensile strength and stiffness of the resin.
Regarding claim 19, modified Kim in view of Park discloses the invention as discussed above as applied to claim 18. In addition, Kim teaches that time of curing depend on spaying pressure and temperature of the base (para 36 and para 39). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize the temperature and time of curing depending on polyurethane composition, material of base, method of coating (spaying, brushing etc.)   as a result of routine experimentation.  
  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727